Title: To James Madison from Samuel Goldsborough, 15 July 1808
From: Goldsborough, Samuel
To: Madison, James



Hond Sir
Boston July the 15 1808

I take the liberty of adressing you on a subject of but little importance to many but of material to me.  I hope you wil Excuse the boldness which I have asumed in venturing to write you on this small subject but I have done it by the advice of Mr. Stevenson a Notary of this town wherein I enclose a letter writen for me by the Vice consul at Leghorn concerning the manner which I was treated by Mr. Apleton the U S. agent resideing at that place after having been captured & condemned; lost all my property at the city of Naples in the Brig Fitz William, and there being no chance to return direct to America were obliged to take passage by water to Leghorn which took us 43 days to perform our passage which caused the Capt to charge us for three 43 Spanish dollars.  I made application to Mr. Apleton wishing him to satisfy for our passages which he refused as you may see by the enclosed.  My clothes and wearing apparel were seized.  I applied again for assistance but got none nor did I the whole time I remained in Leghorn and if it had not been for Mr. Stephen Gorham Charlestown Massachusetts advancing me the sum of Seventy dollars I must have starved.  With that money I paid my peoples passages my board and released my clothes which were then under an arestment.  I write your honour by the advice of some very respectable Gentlemen of this town hoping that your honr. will See me if entitled to it put in posesion of the small Sum which the passage came too.  In this I enclose you a letter writen by the vice consul likewise my note which I gave him for advancing the money.  The Note of Mr. Barlleto I have not in posesion.  If your honr. takes this into consideration will receive the best wishes of a distressed Seaman.

Samuel Goldsborough


If my character should wish to be Known Capt David Bradlee will forward one who hass been my employer for along time.  Sir Adieu

